Citation Nr: 1614560	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-27 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.

2.  Entitlement to total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The October 2008 rating decision denied an increased rating for the Veteran's PTSD, and his representative filed a request for an increased rating for that disability in June 2009.  The Board finds that the submission constitutes new and material evidence under 38 C.F.R. § 3.156(a) (2012) and thus kept the October 2008 rating decision from becoming final.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in April 2013.  A transcript of the hearing is of record. 

In May 2013, the Board remanded these matters for additional development.

The matter of entitlement to a higher rating for PTSD as of January 4, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDING OF FACT

The evidence shows that the Veteran is precluded from obtaining and maintaining gainful employment as a result of his PTSD.


CONCLUSION OF LAW

The criteria for an award of TDIU due to PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

Throughout the appeal period, the Veteran has met the schedular criteria for a TDIU as he has a 70 percent rating for PTSD.  The Veteran testified at the hearing that he was not working full-time and was only teaching music part-time.  He indicated that he could not follow a substantially gainful occupation secondary to his PTSD.  He stated that he has a high school education and his work history includes employment as a printer.

The Veteran's treating therapist from the New Bedford Vet Center provided a June 2013 opinion in support of his TDIU claim.  He noted that the Veteran had been a client in individual treatment since July 2004.  He opined that the Veteran's PTSD had affected his ability to work for over 10 years.  The Veteran had at least 14 jobs over a 30-year period.  The therapist indicated that he lost every job because of his anger, irritability with management, and he had several physical fights with employees.  He also noted that for almost all of the Veteran's jobs, he was either fired or quit because of his PTSD.  Further, he indicated that the Veteran was fighting daily with his spouse because of his anger and irritability.  Moreover, the Veteran was socially impaired to the point that he would only rarely leave his house.

A VA PTSD examination was conducted on October 2013.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  She noted that he had not returned to work.  She opined that his PTSD symptoms were severe and had caused significant functional impairment and that his symptoms have resulted in more than an occasional decrease on his functioning and have impacted his marital and social relationships.  The examiner stated that it was difficult to assess the Veteran's occupational assessment because he had not worked in 10 years.  Nevertheless, she opined that the Veteran may have occupational difficulties due to psychiatric symptoms but his record suggests that he was not unemployable due to PTSD.

The Board assigns greater probative weight to the opinion rendered by the Veteran's therapist than that of the VA examiner.  The opinion provided by the therapist, who had treated the Veteran for approximately 9 years, is persuasive and outweighs the negative opinion provided by the VA examiner.  The therapist's opinion is consistent with the Veteran's sworn testimony as to the impact of his PTSD on his employability.

The most probative evidence shows that, in light of the Veteran's educational background and work history, he is unable to obtain and maintain gainful employment as a result of his service-connected PTSD.  In light of the Veteran's 70 percent rating for PTSD, his therapist's opinion, and not engaging in substantially gainful employment during the pendency of the appeal, he is entitled to a TDIU throughout the appeal period.  Geib.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted.


REMAND

The issue of entitlement to a higher rating than 70 percent for PTSD as of January 4, 2013, was remanded by the Board in May 2013 for an adequate contemporaneous VA examination and to obtain outstanding treatment records and lay evidence.  A VA examination was provided in October 2013 and additional treatment records were received.

A review of the evidence reveals that further development is necessary because the record shows that the Veteran receives regular VA care for his PTSD disability.  A January 23, 2013, VA treatment record shows that the Veteran reported having sleep disturbance, depression, and anxiety/panic.  It was noted that he had a depressed mood and sad affect.  He was diagnosed with PTSD, major depressive disorder, and generalized anxiety disorder and assigned a GAF score of 45.  A February 2013 VA treatment record indicates that the Veteran reported having occasional anxiety, nightmares, and hypervigilant behaviors (e.g. response to different sounds in the night; safe physical stance when talking to people at random).  He was assigned a GAF score of 55-60.  The October 2013 VA examiner indicated that the Veteran was currently in treatment at the Vet Center.  The examiner assigned a GAF score of 58.  A November 2013 VA treatment record shows that the Veteran had diagnoses of PTSD, major depressive disorder, generalized anxiety disorder, and borderline personality disorder traits.  It was noted that the visit was necessary for continued care of his mental disorder, and he was assigned a GAF score of 65.  Further, it was noted that he would see his therapist at the Vet Center weekly for individual counseling.  He was continued on his psychiatric medications and was scheduled to return in 3 months.

Records of the Veteran's VA treatment, dated since November 2013, have not been physically or electronically associated with the claims folder.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 6611 (1992).  In light of the state of the record, the Board finds that the claim must be remanded to associate those records and to afford him a VA examination to assess the current severity of his PTSD disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any and all outstanding VA and, if any, private treatment records related to his PTSD disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.

2.  Notify the Veteran that he may submit statements from himself and others who have observed the nature and severity of his psychiatric symptoms.

3.  After completion of the above development, schedule the Veteran for an examination to determine the current nature and severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review before the examination.

4.  Re-adjudicate the Veteran's claim of entitlement to an increased rating for PTSD, as of January 4, 2013.  If the benefit sought on appeal is denied or not granted in full, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


